Case 2:19-cr-00595-CAS Document 37-1 Filed 08/24/20 Page 1 of 2 Page ID #:170




                       DECLARATION OF LUDLOW B. CREARY II

I, LUDLOW B. CREARY II, declare: I am an attorney licensed to practice law in the State of

California and I am admitted to practice in this Court. I am submitting this declaration in support

of Edward Buck’s Ex Parte Application for Bail Hearing and Release from Custody Pending

Trial.


    1. Timothy Williams, et al., Coronavirus Cases Rise Sharply in Prisons Even as They
       Plateau Nationwide, N.Y. Times, available at
       https://www.nytimes.com/2020/06/16/us/coronavirus-inmates-prisons-jails.html (last
       updated June 30, 2020).
    2. Coronavirus in the U.S: Latest Map and Case Count, N.Y. Times, available at
       https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html#clusters
       (last updated August 24, 2020).

    3. See, e.g., Audrey Cher, WHO’s Chief Scientist Says There’s a “Very Real Risk” of a
       Second Wave of Coronavirus As Economies Reopen, CNBC, June 9, 2020, available at
       https://www.cnbc.com/2020/06/10/who-says-theres-realrisk-of-second-coronavirus-
       wave-as-economies-reopen.html.

    4. See April 3, 2020 Report from the BOP regarding the Metropolitan Detention Center and
       Metropolitan Correctional Center (“MDC and MCC Report”), available at
       https://img.nyed.uscourts.gov/files/reports/bop/20200403_BOP_Report.pdf; and June 30,
       2020 MDC and MCC Report, available at
       https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200630_071147.pdf.
    5. Dr. Tedros Adhanom Ghebreyesus, WHO Director-General’s Opening Remarks at Media

         Briefing on COVID-19 (March 11, 2020) (transcript available at

         https://tinyurl.com/vyvm6ob) (describing COVID-19 as a “pandemic”); see also CDC

         Situation Summary, supra paragraph 4 (same).

    6. Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19),
       https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.htmlRoni Caryn
       Rabin, Coronavirus Threatens Americans with Underlying Conditions, N.Y. Times,
       https://tinyurl.com/swh8b7n (last updated March 14, 2020)
    7. James Gallagher, Coronavirus: What It Does to the Body, BBC News, March 14, 2020,

         https://tinyurl.com/w9mgtao.
Case 2:19-cr-00595-CAS Document 37-1 Filed 08/24/20 Page 2 of 2 Page ID #:171



   8. See BOP COVID-19 Modified Operations Plan, available at
      https://www.bop.gov/coronavirus/covid19_status.jsp.

   9. See BOP COVID-19 Cases, available at https://www.bop.gov/coronavirus/ (last updated
      August 24, 2020)

   10. John Myers, et al., California to release 8,000 prisoners in hopes of easing
      Coronavirus crisis, LA. Times, available at
      https://www.latimes.com/california/story/2020-07-10/california-release-8000-
      prisoners-coronavirus-crisis-newsom (last updated July 12, 2020).

   11. See LA County Daily Covid-19 Data, available at https://www.bop.gov/coronavirus/ (last
       updated August 24, 2020)

   12. Thomas Fuller, California Calls for Residents 65 and Older to Stay at Home, N.Y.

       Times, March 15, 2020, available at

       https://www.nytimes.com/2020/03/15/us/coronavirus-newsom-california-seniors-

       restaurants-bars.html


   13. Brandon Saloner, Covid-19 Cases and Deaths in Federal and State Prisons, last updated

       July 08, 2020, available at https://jamanetwork.com/journals/jama/fullarticle/2768249



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



       Executed on August 25, 2020, at Los Angeles, California.




                                                    _________________________________

                                                    Ludlow B. Creary II

                                                    Attorney for Edward Buck
